Exhibit 10.1


MASTER CONSULTING SERVICES AGREEMENT
This Master Consulting Services Agreement, including Exhibits A-F (the
“Agreement”) is entered into as of August 7, 2020 (the “Effective Date”) by and
between Jason A. Amello with an address of 1700 Beacon Street, Newton, MA 02468
(“Consultant”) and Akebia Therapeutics, Inc. (“Akebia” or the “Company”), a
Delaware corporation having an address at 245 First Street, Cambridge, MA 02142.
Consultant and Akebia are each referenced individually herein as a “Party” and
together as the “Parties.”
Whereas, Akebia wishes to engage Consultant to provide certain consulting and
other services to Akebia, and Consultant is willing to provide such services to
Akebia, in each case on the terms and conditions set forth in this Agreement and
all applicable Statements of Work as defined below.
Now, therefore, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    Consulting Services.
(a)    From time to time, Akebia may request that Consultant provide certain
consulting and other services (the “Services”) described in one or more
statements of work executed by both Parties and referencing this Agreement
(“Statement of Work”) numbered sequentially. Akebia and Consultant intend that
the Services shall not exceed 20% of the average level of services provided by
Consultant to Akebia as an employee during the thirty-six (36) months prior to
the commencement of the Term of this Agreement and in no event will the Services
provided by Consultant under all Statements of Work exceed in the aggregate
twenty (20) hours on average per month. Each such Statement of Work shall
contain material terms for Services specifically requested by Akebia and agreed
upon by Consultant, such as project objectives, fees, deliverables,
specifications and other requirements, and the project schedule. In the event of
any conflict between this Agreement and any Statement of Work, this Agreement
shall prevail, except to the extent that the Statement of Work expressly
specifies that a particular provision in the Statement of Work will supersede
this Agreement. The initial Statement of Work is attached to this Agreement as
Exhibit A.
(b)    Once executed, any changes in or additions to a Statement of Work,
including but not limited to, changes to scope, fees, and timing, will be made
only by a mutual written agreement in the form of a Change Order.
(c)    Consultant will render the Services at such times and locations as
reasonably requested by Akebia and will provide Akebia with written project or
status reports as specified by Akebia. The Consultant will allow Akebia
representatives to review and audit the content, quality, and results of these
reports and the Services. The Consultant will also provide Akebia with such
writings, specifications, drawings, models, and the like, as are appropriate to
the nature of the Services.



--------------------------------------------------------------------------------





(d)    Consultant agrees to: (i) use reasonable efforts to make himself/herself
available to provide the Services during the Term of this Agreement as requested
by Akebia; (ii) provide all Services within the time specified in the applicable
Statement of Work, and (iii) perform the Services in accordance with the highest
prevailing industry standards and practices for the performance of similar
services.
(e)    As full consideration for the Services:
i.    Consultant’s outstanding option, restricted stock unit and performance
restricted stock unit awards under Akebia’s 2014 Incentive Plan, as amended (the
“2014 Plan”) shall (i) continue to vest for the Term and (ii) in the case of the
option awards, remain exercisable until three (3) months following expiration or
termination of this Agreement, in the case of each of (i) and (ii), pursuant and
subject to the terms of the 2014 Plan and the applicable equity award agreements
thereunder.
ii.    Consultant’s outstanding option award under Akebia’s Amended and Restated
2008 Equity Incentive Plan, as amended (the “2008 Plan”) shall remain
exercisable for one (1) month following the expiration or termination of this
Agreement, pursuant and subject to the terms of the 2008 Plan and the applicable
option award agreement thereunder.
2.    Consulting Expenses.
(a)    Subject to compliance with the attached Consultant Travel and Expense
Reimbursement Policy attached hereto as Exhibit B, Akebia shall pay for
Consultant's documented reasonable, out-of-pocket expenses, including reasonable
travel, lodging and meal expenses, relating directly to the provision of the
Services as contemplated in the applicable Statement of Work. Akebia shall not
pay for expenses for spouses or guests of Consultant. If required by Akebia,
travel and accommodations shall be booked through Akebia or Akebia’s travel
vendor. Individual expenses greater than $500 require Akebia’s prior written
approval.
(b)    Payments to Consultant may be subject to U.S. tax withholding. The
withholding amount may be reduced or eliminated depending on provisions of an
applicable Income Tax Treaty, and whether certain documents are provided to
Akebia by the Consultant. Therefore, as a condition to payment under this
Agreement, the Consultant shall provide a U.S. taxpayer identification number
(“TIN”) and complete the appropriate tax form designated by Akebia to confirm
Consultant’s tax status (e.g., an IRS Form W-9 or W-8BEN). If Consultant does
not timely provide the TIN or an accurate completed tax form to Akebia, then
Akebia will withhold income tax. Irrespective of whether income tax withholding
applies, Akebia may be required to file reports with tax authorities in
connection with payments made to Consultant under this Agreement.
2



--------------------------------------------------------------------------------



(c)    All invoices are due on or before the fifth (5th) business day of each
month for expenses incurred in the prior month or as otherwise specified in the
applicable Statement of Work, providing such detail as Akebia reasonably
requires. Invoices are to be sent to Akebia Therapeutics, Inc., to the attention
of Accounts Payable, 245 First Street, Cambridge, MA, 02142 or via email to
apinvoices@akebia.com. Akebia will pay undisputed invoices within forty-five
(45) days of Akebia's receipt of such invoice.
(d)    All invoices must refer to the purchase order number if a purchase order
has been issued. A sample invoice is attached as Exhibit C to this Agreement.
Consultant will retain complete and accurate financial records related to all
expenses and Services performed for Akebia, including, but not limited to,
records related to invoice calculations, and such records will be subject to
audit by Akebia.
3.    Developments.
(a)    Akebia may use any results or products of the Services without further
payment or obligation. However, Akebia understands and agrees that in connection
with Services contemplated by this Agreement Consultant may utilize and deliver
materials, data, results, documents, information, ideas, improvements,
inventions, tools, templates, knowledge, and techniques that were owned or
licensed by Consultant prior to performing the Services (the “Consultant
Pre-Existing IP”). All Consultant Pre-Existing IP shall be and remain the
exclusive property of Consultant, and no right, title or interest in any
Consultant Pre-Existing IP is conveyed by this Agreement to Akebia other than
the limited license granted below in Section 3(b).
(b)    Consultant hereby grants to Akebia, and Akebia hereby accepts, a fully
paid-up, worldwide, perpetual, royalty-free, non-exclusive, non-sublicenseable,
non-transferable license to use, execute, reproduce, translate, and modify any
Consultant Pre-Existing IP delivered in connection with the Services for the
limited purposes of Akebia’s use and enjoyment of the Services.
(c)    Subject to the provisions of Sections 3(a) and (b) above, any inventions,
improvements, or ideas made or conceived by the Consultant in connection with or
during the performance of the Services shall be delivered to and be the property
of Akebia. The Consultant, without charge to Akebia (other than reasonable
payment for time involved if this Agreement shall have terminated), shall
execute, acknowledge, and deliver to Akebia all papers, including applications
for patents, as are necessary for Akebia to publish or protect said inventions,
improvements, and ideas by patent or otherwise in any and all countries, and to
vest title to said patents, inventions, improvements, and ideas in Akebia or its
nominees, their successors or assigns. The Consultant will assist Akebia, as
needed and at Akebia’s expense, in any Patent Office proceeding or litigation
involving said inventions, improvements, or ideas. The Consultant will keep
contemporaneous written records of work done under this Agreement, and shall
submit such records to Akebia when requested or at the termination of this
Agreement. Consultant hereby assigns to Akebia all
3



--------------------------------------------------------------------------------



inventions and any and all related patents, copyrights, trademarks, trade names,
trade secrets and other industrial and intellectual property rights and
applications therefore, in the United States and elsewhere, and appoints any
officer of Akebia as his/her duly authorized attorney to execute, file,
prosecute and protect the same before any government agency, court, or
authority.
(d)    Akebia shall retain ownership of all right, title, and interest in and to
any of its materials, data, results, documents, information, ideas, improvements
inventions, tools templates, knowledge, and techniques that are owned or
licensed by Akebia and provided to Consultant in connection with the Services
(“Akebia Pre-Existing IP”). Akebia hereby grants to Consultant and Consultant
hereby accepts, a fully paid-up, worldwide, royalty-free, non-exclusive,
non-sublicenseable, non-transferable license to use execute, reproduce,
translate, and modify any Akebia Pre-Existing IP to the extent necessary for
Consultant to perform the Services.
(e)    Any copyrightable work created by Consultant in connection with and
arising from the performance of the Services shall be considered a work made for
hire within the meaning of the Copyright Act of 1976, whether published or not.
All rights in this work shall be the property of Akebia as author and owner of
the copyright.
(f)    Consultant warrants that she/he has the right to make the assignments
made by him/her hereunder, and further warrants that no intellectual property
incorporated into any Services provided to Akebia will infringe any patent,
copyright, trademark, trade secret or other proprietary right of any third
party.
4.    Confidentiality.
In order to carry out the Services, it may be necessary for Consultant to
receive certain information proprietary or confidential to Akebia or to third
parties to whom Akebia has confidentiality obligations. The term “Confidential
Information” includes, without limitation, any technical, scientific, trade,
research, manufacturing, marketing, supplier or other information, financing
plans, business plans, financial data, customer lists, projects, economic
information, systems, plans, procedures, operations, techniques, patent
applications, trade secrets, know-how, inventions, technical data or
specifications, testing methods, research and development activities, marketing
strategies, Personal Information (as defined in Section 22), or the terms of
this Agreement that may be disclosed by or on behalf of Akebia to Consultant in
connection with the Services, as well as materials and deliverables developed by
Consultant in the performance of the Services, regardless of whether such
information is specifically designated as confidential and regardless of whether
such information is in written, oral, electronic, or other form. Consultant
agrees not to use to his/her own or any other person’s advantage or to disclose
to any person or entity any Confidential Information. Except with respect to
Personal Information, the foregoing non-disclosure obligations shall not apply
to information that: (i) is already in the possession of Consultant without
obligation of confidentiality (as shown by written records not derived from
Akebia), (ii) was in the public domain at the time it was disclosed to
Consultant or subsequent to disclosure becomes part of the public domain
4



--------------------------------------------------------------------------------



through no fault of Consultant, (iii) becomes known to Consultant without
restriction from a source other than Akebia without breach of this Agreement and
otherwise not in violation of Akebia’s rights, or (iv) is disclosed pursuant to
a requirement of a governmental body, provided, however, that Consultant shall
provide prompt notice thereof to enable Akebia to seek a protective order or
otherwise prevent such disclosure. Information shall not be deemed to be in
public domain simply because one or more component portions thereof are in the
public domain. Upon request of Akebia, the Consultant shall promptly return to
Akebia or destroy all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of Consultant.
5.    Independent Contractor.
It is understood and agreed between the Parties that, during the period
Consultant renders the Services hereunder, all of his/her activities shall be
undertaken and performed as an independent contractor and not as an employee of
Akebia for purposes of the activities performed under this Agreement.
Consultant, and his/her representatives, shall not in any way represent
him/herself to be an employee, partner, joint venturer, agent, or officer of or
with Akebia. Consultant is not authorized to act or attempt to act, or represent
him or herself, directly or by implication, as an agent of Akebia or in any
manner assume or create or attempt to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Akebia or
to bind Akebia in any manner. Consultant will be solely and unconditionally
responsible for any and all federal, state, or local taxes, social security
withholding, and other self-employment tax obligations with respect to payments
made to Consultant under this Agreement. By virtue of this Agreement or the
consulting relationship contemplated herein, Consultant shall not be entitled to
any Company-provided employee benefits, coverages, or privileges, including
(without limitation) health and life insurance, pension plans, 401(k) plans,
stock options, or bonus plans.
6.    Assignment and Subcontracting.
Consultant may not assign this Agreement or subcontract his/her obligations
hereunder to another person or entity without the express written permission of
Akebia.
7.    Term and Termination.
(a)    Term. This Agreement shall commence upon termination of Consultant’s
employment with Akebia and will expire on April 1, 2022 (“Term”). This Agreement
may be extended by mutual written agreement of the parties or earlier terminated
in accordance with Section 7(b).
(b)    Termination for Convenience. Either Party shall have the right to
terminate the Agreement at any time for any reason on ninety (90) days prior
written notice.
5



--------------------------------------------------------------------------------



(c)    Termination for Material Breach. Either Party may terminate this
Agreement at any time upon or after the material breach of this Agreement by the
other Party by providing written notice thereof to the breaching Party. In
addition, Akebia may terminate this Agreement at any time upon or after a
material breach by Consultant of any Separation Agreement entered into by the
Parties after the Effective Date.
(d)    Effect of Expiration or Termination. Upon expiration or termination of
this Agreement, neither Party shall have any further obligations under this
Agreement, except that any liabilities accrued through the date of termination
and Sections 3, 4, 5, 7(e), 8, 12, 15, 16, 17, 20, 21, 22 and Exhibits D, E, and
F shall survive termination or expiration of this Agreement. Section 11 shall
survive for 2 years following the termination or expiration of this Agreement.
(e)    Upon expiration or termination of this Agreement, Consultant will
terminate all Services in progress in an orderly manner as soon as practical and
in accordance with a schedule agreed to by Akebia, unless Akebia specifies in
the notice of termination that Services in progress should be completed.
Consultant will deliver to Akebia any materials, developments and deliverables
in its possession or control and all deliverables and developments made through
expiration or termination. Consultant will also return to Akebia or destroy all
originals, copies, and summaries of documents, materials, and other tangible
manifestations of Personal Information in the possession or control of
Consultant.
8.    Use of Names/Publicity.
Consultant shall not use Akebia’s name or the name of its employees or
consultants in any advertising, sales or promotional material and Consultant
shall not originate any publicity, news release, or other public announcement,
written or oral, whether to the public press or otherwise, relating to this
Agreement or to performance of the Services hereunder without Akebia’s prior
written consent.
9.    Conflicting Obligations.
Consultant represents that he/she is under no obligation to any third party that
would prevent Consultant from carrying out his/her duties and obligations under
this Agreement or which is inconsistent with the provisions contained herein,
such as confidentiality obligations. Consultant represents that she/he has no
financial interest in the outcome of the Services and agrees to avoid having any
such a financial interest during the term of this Agreement.
10.    Conflicts of Interest.
During the Term of this Agreement, Consultant will not, without Akebia’s prior
written consent, directly or indirectly: (i) render any service to any person or
entity that competes with the Business of the Company (“Competing Company”),
provided, however, that Consultant may render services to a business unit or
division of a Competing Company if
6



--------------------------------------------------------------------------------



such business unit or division does not compete with the Business of the
Company; or (ii) alone or as a partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or stockholder of any
company or business, engage in any business activity that directly or indirectly
competes with any of the products being developed, marketed, distributed,
planned, sold or otherwise provided by the Company at such time. For the
purposes of this Agreement, the “Business of the Company” means the research,
development, licensing and/or commercialization of one or more products (i)
related to the treatment of anemia and/or iron deficiency and/or (ii) based on
hypoxia-inducible factor (HIF) biology or hypoxia-inducible factor prolyl
hydroxylase (HIF-PH) biology and/or (iii) related to the treatment of
hyperphosphatemia and/or the control of serum phosphorus levels.


If Consultant is a faculty member, employee of, or affiliated with, a university
or hospital, governmental agency, public authority, or any other similar
employer that imposes restrictions on employees providing outside consulting
services (“Institution”), Consultant represents and warrants that pursuant to
Institution’s policies, Consultant is permitted to enter into this Agreement. If
Consultant’s Institution requires Consultant to disclose to it any proposed
consulting agreements, Consultant has made such disclosure. If Institution’s
prior approval of this Agreement is required by Institution policies, Consultant
has obtained such approval, and if required pursuant to the policies of the
Institution, such approval is evidenced by the Institution’s signature to this
Agreement. Further, in performing the Services, Consultant agrees not to utilize
Institution facilities, space, materials, resources, or intellectual property.


11.    Transparency.
Whenever the Consultant writes or speaks in public about a matter that relates
to the Services or Akebia product(s), or serves on a committee or governing
board that assists in developing clinical practice guidelines, makes decisions
about reimbursement for Akebia product(s) (e.g., a formulary committee),
Consultant shall: (i) disclose to said committee the existence and nature of
his/her relationship with Akebia, and (ii) Consultant shall follow the
procedures set forth by the committee of which he/she is a member, which may
include recusing oneself from decisions relating to the products for which
he/she has provided services to Akebia.
12.    Non-Referral.
The Parties agree that Consultant is under no obligation to solicit, refer, or
solicit referrals of patients for any Akebia business. Consultant is not
required to use Akebia’s products and will not receive any benefit of any kind
for making any referrals nor suffer any detriment for not making such referrals.
The Parties further agree that no amount paid hereunder is intended to be, nor
shall be construed as, an inducement or payment for referral of, or recommending
referral of, patients for any Akebia business by Consultant to Akebia (or its
affiliates) or by Akebia (or its affiliates) to Consultant. In addition, the
consideration hereunder does not include any discount, rebate, kickback, or
other
7



--------------------------------------------------------------------------------



reduction in charge. The sole purpose of the consideration hereunder is to pay
fair market value for the Services provided by Consultant to Akebia hereunder,
and to reimburse legitimate out-of-pocket expenses. The Parties represent and
warrant that the consideration hereunder was determined by the Parties through
good faith and arms’ length bargaining, constitutes fair market value for the
Services, and has not been determined in a manner that takes into account the
volume or value of any business between the Parties.
13.    Representations and Warranties of Consultant.
Consultant represents and warrants as follows:
a)    Consultant has not been or is under consideration to be, excluded,
suspended, or debarred from, or otherwise declared ineligible to participate in,
federal or state healthcare programs, procurement or non-procurement programs,
any governmental program in any jurisdiction, or any other activities or
programs related to the Services contemplated by this Agreement. Further, if
Akebia consents to Consultant’s employment or engagement of any other person or
entity to perform any Services under this Agreement, Consultant represents that
he/she has no knowledge of such person or entity having been suspended, debarred
or excluded. Consultant will notify Akebia immediately in writing upon receipt
of notice of any such debarment or any threatened or scheduled debarment
proceedings involving Consultant or any of his/her employees or contractors.
b)    Consultant is the individual he/she represents himself/herself to be and
that Consultant will independently comply with IRCA’s (as defined below)
requirements.
14.    Compliance with Laws and Industry Standards.
Consultant shall perform the Services with requisite care, skill and diligence,
and in compliance with all applicable federal and state laws and regulations and
industry codes and standards, including but not limited to: (i) the Foreign
Corrupt Practices Act of 1977, and the UK Bribery Act, the 1997 OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions, and other local anti-corruption and anti-bribery laws, (ii)
federal and state anti-kickback laws and regulations and laws governing payments
to and relationships with healthcare professionals, including 42 U.S.C.
§1320a-7b(b); (iii) federal Food and Drug Administration laws, regulations and
guidance, including the federal Food, Drug, and Cosmetic Act and the
Prescription Drug Marketing Act, (iv) federal and state securities laws, meaning
that Consultant acknowledges that Akebia is a publicly traded company and by
virtue of his or her work for Akebia, Consultant may qualify as an “insider” or
have access to information that is material and not public, such that federal
and state securities laws that prohibit the purchase, sale, or pledge of Akebia
stock while in possession of any material, non-public
8



--------------------------------------------------------------------------------



information, may apply to Consultant; (v) applicable Good Laboratory Practices
(“GLP”), Good Clinical Practices (“GCP”) and/or Good Manufacturing Practices
(“GMP”); and (vi) European Union (“EU”) Data Protection Laws (as defined in
Exhibit D), U.S. federal and state privacy and data protection laws, including,
but not limited to, the federal Health Insurance Portability and Accountability
Act of 1996 as amended by the Health Information Technology for Economic and
Clinical Health Act, California Consumer Privacy Act (as defined in Exhibit F)
and Chapter 93H of the Massachusetts General Laws, and their implementing
regulations (the “Privacy Laws”). In addition, Consultant will comply with (i)
all Akebia policies and procedures that have been communicated to Consultant in
writing; and (ii) as applicable, the Immigration Reform and Control Act of 1986
(“IRCA”) to ensure Consultant is authorized to perform the necessary work in the
U.S.
15.    Indemnification.
(a)    Indemnification by Consultant: Consultant will indemnify, defend and hold
harmless Akebia, its affiliates, and its and their respective officers,
directors, employees and agents against any third party claims and any fines or
penalties imposed under applicable law or regulation, including reasonable
attorneys’ fees for defending those claims or the imposition of such fines or
penalties, to the extent such claims, fines, or penalties arise out of or relate
to Consultant’s performance of the Services; Consultant’s negligence, willful
misconduct or breach of this Agreement; Consultant’s violation of applicable law
or regulation; or Consultant’s infringement of any patent, copyright, trademark,
trade secret or other proprietary right of any third party.


(b)    Indemnification by Akebia: Akebia will indemnify, defend, and hold
harmless Consultant against any third party claims and any fines or penalties
imposed under applicable law or regulation, including reasonable attorneys’ fees
for defending those claims or the imposition of such fines or penalties, to the
extent such claims, fines, or penalties arise out of or relate to the use of the
Services or deliverables by Akebia; Akebia’s negligence, willful misconduct or
breach of this Agreement; or Akebia’s violation of applicable law or regulation.


(c)    Each Party must notify the other Party within thirty (30) days after
receipt of any claims made or any fines or penalties for which the other party
might be liable under this section. The indemnifying party will have the sole
right to defend, negotiate, and settle such claims or penalty proceedings. The
indemnified party will be entitled to participate in the defense of such matter
and to employ counsel at its expense to assist in such defense; provided,
however, that the indemnifying party will have final decision-making authority
regarding all aspects of the defense of the claim/proceeding. The indemnified
party will provide the indemnifying party with such information and assistance
as the indemnifying party may reasonably request, at the expense of the
indemnifying party. Neither Party will be responsible or bound by any settlement
of any claim or suit or penalty proceeding made without its prior written
9



--------------------------------------------------------------------------------



consent; provided, however, that the indemnified party will not unreasonably
withhold or delay such consent.


16.    Notices.
Any notice required or permitted under this Agreement shall be in writing
delivered by express mail or express delivery service and shall be addressed to
the Party at the address indicated below or at such other address as the
addressee shall have last furnished in writing to the addressor and shall be
effective upon receipt by the addressee. All notices to Akebia shall be marked:
Attention: Legal Department. Notices to Consultant shall be sent to the most
recent address of record for Consultant.
17.    Governing Law/Disputes.
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict or choice of law provisions
thereof. Consultant acknowledges that, because Akebia is headquartered in
Massachusetts, and she/he will have regular interaction with Company
representatives based in Massachusetts, any dispute concerning this Agreement
shall be heard by a court of competent jurisdiction within Massachusetts.
Consultant acknowledges that she/he is subject to the personal jurisdiction of
the Massachusetts courts in any county where Akebia has operations or
facilities.
18.    Survivability.
If any part of this Agreement shall be held unenforceable, the remainder of the
Agreement shall nevertheless remain in full force and effect and the
unenforceable provision shall be construed by the court in such a manner as to
be held enforceable while giving maximum effect to the intended meaning.
19.    Entire Agreement.
This Agreement represents the entire and integrated agreement between Akebia and
Consultant with respect to the subject matter hereof and supersedes and
terminates all prior negotiations, representations, or agreements with respect
to the subject matter hereof, either written or oral. This Agreement may be
amended only by written instrument signed by both Parties.
20.    Public Disclosure.
By signing this Agreement, Consultant acknowledges that Akebia or Akebia’s
collaboration partners may publicly disclose information concerning the
relationship between Akebia and Consultant, including, but not limited to,
Consultant’s name and the consideration hereunder, travel, lodging and meals
costs, and other transfers of value provided to Consultant by Akebia, in order
to enable Akebia or its collaboration partners to fully comply with any public
or other reporting requirements imposed by applicable
10



--------------------------------------------------------------------------------



laws, regulations and industry codes, and that such information may be publicly
posted on a governmental or Akebia website.
21.    Waiver.
No waiver of any term, provision, or condition of this Agreement in any one or
more instances will be deemed to be or construed as a further or continuing
waiver of any other term, provision, or condition of this Agreement. Any such
waiver must be evidenced by an instrument in writing executed by Consultant and,
in the case of Akebia, by a duly authorized signatory.
22.    Data Security and Data Privacy.
a. Data Security. Consultant will maintain (and, as applicable, cause any
subcontractors permitted in accordance with Section 6 to maintain) data security
procedures and other safeguards that are compliant with applicable Privacy Laws
and consistent with industry standards, against the accidental, unlawful or
unauthorized access to or acquisition, use, disclosure, destruction, loss, or
alteration of Akebia’s Confidential Information (a “Data Breach”). In the event
that Consultant, in the course of providing Services to Akebia, receives,
creates, stores, maintains, processes or otherwise has access to “Personal
Information” (meaning any information relating to an identified or identifiable
natural person that is protected by applicable Privacy Laws, including, but not
limited to, an individual’s name and social security number, driver’s license
number or financial number, health information, and personal data, as further
defined in such Privacy Laws), then Consultant shall implement and maintain
appropriate technical and organizational measures, reflected in written security
policies, to protect such Personal Information against a Data Breach and
otherwise safeguard this information in accordance with these laws, and to the
extent that Consultant experiences, becomes aware of, or suspects a Data Breach
with respect to Personal Information in connection with this Agreement or any
Statement of Work or amendment hereto, Consultant shall: (i) notify Akebia in
writing without undue delay, and in any event, within twenty four (24) hours of
becoming aware of such Data Breach (such notification to include, at minimum, a
description of the nature of the Data Breach including the categories of
Personal Information and approximate number of individuals affected and records
concerned; the likely consequences of the Data Breach; and any measures taken or
proposed by Consultant to mitigate or otherwise address the Data Breach); (ii)
use Consultant’s best endeavors to mitigate the effects and to minimize any
damage resulting from the Data Breach; and (iii) to the extent permitted by
applicable law, reasonably assist and co-operate with Akebia in investigating,
resolving and remediating the Data Breach, including providing Akebia with such
further information as may be reasonably requested and coordinating with Akebia
any public communication, communication to affected individuals, or response to
any regulatory or supervisory authority in respect of the Data Breach.
b. Data Privacy. Nothing in this Agreement is intended, nor shall it be
construed, to permit Consultant to receive, create, access, store, maintain,
disclose or process any Personal Information for any purpose other than
performing the Services and fulfilling its
11



--------------------------------------------------------------------------------



obligations under the Agreement. Further, no Personal Information shall be
commercially exploited by or on behalf of Consultant. Consultant shall comply
with the obligations specified in Exhibit D and/or Exhibit F, as applicable,
depending on the nature of Personal Information processed.
23.    Counterparts.
This Agreement may be executed in more than one counterpart and signature pages
may be exchanged by facsimile or email.
[signature page follows]

12



--------------------------------------------------------------------------------



IN WITNESS, WHEREOF, the Parties have duly executed this Master Consulting
Services Agreement as of the Effective Date.


AGREED TO AND ACCEPTED BY:


AKEBIA THERAPEUTICS, INC.


By:    /s/ David A. Spellman        


Print Name:     David A. Spellman


Title:    Senior Vice President, Chief Financial Officer


Date:    August 7, 2020            
Jason A. Amello


By: /s/ Jason A. Amello            


Date:    August 7, 2020            
         
Email: _______________________________


Telephone: ___________________________



13

